PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DAVID LEE FISHER,
Petitioner-Appellant,

v.
                                                                    No. 98-4
RONALD J. ANGELONE, Director,
Virginia Department of Corrections,
Respondent-Appellee.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
Jackson L. Kiser, Senior District Judge.
(CA-95-955-R)

Argued: October 26, 1998

Decided: December 9, 1998

Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Dismissed by published opinion. Judge Williams wrote the opinion,
in which Judge Widener and Judge Luttig joined.

_________________________________________________________________

COUNSEL

ARGUED: Michele Jill Brace, VIRGINIA CAPITAL REPRESEN-
TATION RESOURCE CENTER, Richmond, Virginia; Richard Barry
Benenson, ARNOLD & PORTER, Washington, D.C., for Appellant.
Robert H. Anderson, III, Assistant Attorney General, OFFICE OF
THE ATTORNEY GENERAL, Richmond, Virginia, for Appellee.
ON BRIEF: Steven G. Reade, David A. Ashmore, Kristen L. Gustaf-
son, ARNOLD & PORTER, Washington, D.C., for Appellant. Mark
L. Earley, Attorney General of Virginia, OFFICE OF THE ATTOR-
NEY GENERAL, Richmond, Virginia, for Appellee.

_________________________________________________________________

OPINION

WILLIAMS, Circuit Judge:

On July 15, 1987, a Virginia jury convicted David Lee Fisher1 of
the capital murder of David Wilkey.2 Following the jury's determina-
tion that Fisher presented a future danger to society, the trial court
sentenced Fisher to death. After exhausting all available state reme-
dies, Fisher petitioned the United States District Court for the West-
ern District of Virginia for habeas corpus relief. See 28 U.S.C.A.
§ 2254 (West 1994).3 The district court denied his petition and Fisher
_________________________________________________________________
1 During the 1960s and the 1970s, Fisher, then known by a different
name, was a member of an organized crime family. After his arrest for
receiving stolen property, Fisher became a witness for the United States
Department of Justice in its prosecution of a major organized crime fig-
ure. As a result of his cooperation, Fisher was allowed to participate in
the federal Witness Protection Program, where he was given the name
David Lee Fisher and relocated to Charlotte, North Carolina. Fisher's
participation in the federal Witness Protection Program is now a matter
of public record and, in fact, was noted during his state trial.
2 Fisher named Ronald J. Angelone, Director of the Virginia Depart-
ment of Corrections, as Respondent in his petition. For ease of reference
we refer to Respondent as "the Commonwealth."
3 Fisher filed his federal habeas petition on August 20, 1995, prior to
the enactment of the Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA). See Pub. L. No. 104-132, 110 Stat. 1214 (enacted on
April 24, 1996). As a result, § 104 of the AEDPA, which amended 28
U.S.C.A. § 2254(d) (West Supp. 1998), does not apply to this appeal. See
Lindh v. Murphy, 117 S. Ct. 2059, 2067-68 (1997) (holding that the new
habeas standards of review do not apply to habeas petitions pending in
federal court prior to the enactment of the AEDPA). As a result, we
review Fisher's "claims under pre-AEDPA law." Howard v. Moore, 131
F.3d 399, 403 (4th Cir. 1997) (en banc) (applying pre-AEDPA law to
capital habeas petition filed prior to enactment of the AEDPA), cert.
denied, 119 S. Ct. 108 (1998); see also Smith v. Moore, 137 F.3d 808,
812 n.1 (4th Cir.) (same), cert. denied, 119 S. Ct. 199 (1998).

                  2
appeals, raising numerous challenges to the state court proceedings.
On appeal, we conclude that none of the claims raised by Fisher pro-
vide a basis for habeas relief. Accordingly, we deny his application
for a certificate of probable cause and dismiss the appeal.

I.

As recited by the Virginia Supreme Court, the underlying facts are
as follows:

          In 1983, Fisher and his victim, David Wilkey, were both
         residents of Charlotte, North Carolina. Wilkey's parents had
         separated in Norfolk, Virginia, when Wilkey was three
         months old and his mother had moved to Florida with him.
         When Wilkey was 17 years old, he left his mother's home
         and went to Norfolk on a fruitless search for his father. He
         finally went to live in Charlotte with a cousin of his father.
         Wilkey had a ninth-grade education and was 18 years old at
         the time of his death.

          Fisher met Wilkey at a motel in Charlotte in late 1982 and
         appeared to befriend him. Wilkey moved into Fisher's apart-
         ment and occasionally worked for him. Fisher was in the
         business of transporting bodies for a funeral home and for
         the coroner. Fisher devised a plan whereby Wilkey would
         become close to a young woman named Bonnie Jones,
         Fisher would obtain an insurance policy on her life, and
         Wilkey would kill Bonnie for a share of the insurance pro-
         ceeds. Fisher went so far as to buy Wilkey a car and provide
         him with money to date Bonnie, but Wilkey fell in love with
         Bonnie and backed out of Fisher's scheme. Wilkey and
         Bonnie had plans to return to Florida to be married the first
         week in December 1983.

          In the summer of 1983, Fisher, having learned of
         Wilkey's defection, told Bobby Mulligan, who was, like
         himself, a frequenter of coffee houses in Charlotte, that he
         wanted to get his money back from Wilkey. Fisher proposed
         that if Mulligan would agree to shoot Wilkey while the three
         were on a hunting trip, and make the killing appear acciden-

                    3
tal, Fisher would arrange to insure Wilkey's life and would
divide the proceeds with Mulligan.

 Fisher also approached Gerald Steadham, yet another fre-
quenter of Charlotte coffee houses, with a proposal to push
Wilkey off a ledge while on a fishing trip. Steadham accom-
panied Fisher to an insurance office where Fisher obtained
a policy on Wilkey's life. Fisher had no legitimate insurable
interest in Wilkey, but nevertheless obtained a policy on
Wilkey's life with Kentucky Central Life Insurance Com-
pany for $50,000 with a double indemnity clause in case of
death by accident. Fisher paid the $89.50 initial premium.

 The original application for insurance, submitted in Sep-
tember 1983, was taken by an insurance agent in Charlotte
named Kenneth Daren Tietsort. It showed Fisher as owner
and beneficiary of the policy. Fisher identified himself as
Wilkey's "guardian." Upon receipt of the application at the
company's office in Lexington, Kentucky, the company
wrote to Tietsort to ascertain whether Fisher was in fact a
court-appointed guardian. Tietsort telephoned the company
and suggested that the beneficiary be shown as Wilkey's
estate until Fisher's status could be verified. The policy was
issued in that form on September 27, 1983.

 In October, 1983, the company received three additional
documents from Tietsort: an "amendment to application"
signed by Tietsort and two "requests for change of primary
beneficiary," purportedly signed by David Fisher and David
Wilkey, respectively. These papers requested that the bene-
ficiary be changed from Wilkey's estate to "David Fisher,
personal friend." On October 11, the company refused to
approve the change, questioning the genuineness of
Wilkey's change-of-beneficiary form. On October 24, how-
ever, the company reversed its position and approved the
change of beneficiary. The evidence does not reveal what
motivated this change of position.

 About this time, Fisher told Mulligan that he had experi-
enced some problem getting an insurance policy on

          4
Wilkey's life, but that he had persuaded an insurance man
to "take care of it" for a promise of one-third of the pro-
ceeds. Fisher promised Mulligan $38,000, more than one-
third, because Mulligan was to do the actual killing. Fisher's
plan was to go to Bedford County, Virginia, near the resi-
dence of his ex-wife, on the opening day of deer season in
Virginia. Included in the party were to be Wilkey, Fisher,
Mulligan, and Jody Ayers, a 16-year old son of Fisher's ex-
wife, who was to be brought along to make their visit to
Bedford County "look natural." The plan was for Fisher to
provide guns for the party and later dispose of the murder
weapon and try to have Wilkey's body cremated.

 The hunting trip took place in Bedford County on
November 21, 1983, as planned. While walking through the
woods, Mulligan became reluctant, but Fisher encouraged
him to persevere. About 3:30 p.m., while Jody was resting
some distance away, Wilkey ran down a hill after a deer.
Mulligan followed him, with Fisher close by. Mulligan shot
Wilkey in the back with a 12 gauge slug, mortally wounding
him. Fisher yelled to Jody to run for help, then, according
to a statement Fisher later made to Steadham, Fisher ran up
to Wilkey, who was lying face down on the ground, and told
him "if I had my .38 I'd blow your . . . head off." According
to Mulligan's later testimony, Fisher attempted to insert his
hand into the wound in order to stop Wilkey's heart. Stead-
ham also testified that Fisher later admitted this to him.

 When Jody returned with Bedford County officers and the
rescue squad, Wilkey was dead. Fisher and Mulligan both
gave statements to the effect that Mulligan had slipped
while running downhill after Wilkey and that his shotgun
had discharged accidentally. The Bedford County authori-
ties at the time treated the shooting as a hunting accident.
They charged Fisher and Mulligan with misdemeanors, but
when these cases were tried in general district court on
December 19, both men were fined and permitted to return
to North Carolina. The murder weapon was returned to
Fisher.

          5
 Two days later, Fisher filed a claim for the $100,000 acci-
dental death benefit on the insurance policy he held on
Wilkey's life. Reluctant to make payment, the company ini-
tiated an investigation of the circumstances surrounding
Wilkey's death and referred the matter to John Manning, an
attorney in Greensboro, North Carolina. In May 1984,
Fisher went to the attorney's office and belligerently
demanded payment, threatening to sue the company and
claim punitive damages. The attorney, who was himself a
hunter, noted from the autopsy report that wadding from the
fatal shotgun shell had entered the wound and penetrated the
heart cavity. This, he thought, was inconsistent with the
statements of Fisher and Mulligan, and also inconsistent
with a drawing Fisher made in the attorney's office, purport-
ing to show that the shotgun had discharged 10 or more feet
away from Wilkey's back.

 Confronted with this inconsistency, Fisher became less
demanding and showed himself amenable to settlement. He
eagerly accepted a check from the attorney for $25,000 in
exchange for a release of his claim against the company.
Later, he paid $7,000 of this to Mulligan.

 Wilkey's mother called Fisher from Florida when she
heard of her son's death. Fisher told her that at some time
before his death, Wilkey had expressed a desire to be cre-
mated "if anything happened to him." She promised to have
her son's remains cremated. Fisher told her that Wilkey had
no money to help with funeral expenses and that there was
no insurance on him. Wilkey's mother had the body brought
to Florida and cremated there. Fisher did not attend the
funeral, but on that day or the next, called Wilkey's mother,
expressed sorrow, and inquired whether the body had in fact
been cremated.

 Mulligan remained in Charlotte for a few months after the
killing, and then moved to South Carolina. In early 1985, he
suffered a "nervous breakdown" and confessed the murder
to his parents. He was arrested by agents of the Federal
Bureau of Investigation in November 1986 and made a full

          6
         confession of all the details of the crime. During the same
         month, the Bedford County Grand Jury indicted both Mulli-
         gan and Fisher for capital murder. Mulligan entered a guilty
         plea and was awaiting sentencing at the time of Fisher's
         trial, in which Mulligan testified for the Commonwealth.
         Both Mulligan and his attorney testified that Mulligan had
         received no promises in exchange for his testimony.

          Gerald Steadham also testified against Fisher. After
         Fisher described the killing to him, Fisher offered him
         $5,000 to kill Mulligan. Fisher said that Mulligan was
         beginning to talk about the killing and was claiming that
         Fisher owed him more money. After a time, Steadham
         decided to tell the Charlotte police of Fisher's statements.
         Fisher apparently had sources of information within the
         police force and discovered that Steadham had informed
         against him. He threatened Steadham's life, which caused
         Steadham to take his story to the F.B.I., but Fisher and
         Steadham continued to meet and talk. The F.B.I. began an
         independent investigation of the crime in late 1985 and used
         Steadham to gather incriminating admissions from Fisher.
         On five occasions during the ensuing year, Steadham,
         "wired" by the F.B.I., met with Fisher in various Charlotte
         coffee houses and engaged him in lengthy conversations
         during which Fisher occasionally discussed the killing of
         Wilkey. These conversations were recorded on tape and
         transcribed. The tapes were played in full as evidence at
         Fisher's trial.

Fisher v. Commonwealth, 374 S.E.2d 46, 49-50 (Va. 1988) (footnote
omitted).

After a jury trial in the Circuit Court of the City of Bedford, Vir-
ginia, Fisher was convicted of the capital murder of Wilkey. Based on
its finding -- made during the sentencing phase of Fisher's trial --
of future dangerousness, see Va. Code Ann.§ 19.2-264.4(C) (Michie
Supp. 1998), the jury recommended that Fisher be sentenced to death.
After conducting a post-trial hearing pursuant to Va. Code Ann.
§ 19.2-264.5 (Michie 1995) (requiring trial judge to determine
whether the jury's recommendation "of death is appropriate and

                   7
just"), the Bedford Circuit Court followed the jury's recommendation
and sentenced Fisher to death. On direct appeal, the Virginia Supreme
Court affirmed Fisher's conviction and death sentence. See Fisher,
374 S.E.2d at 55. The United States Supreme Court denied Fisher's
petition for a writ of certiorari. See Fisher v. Virginia, 490 U.S. 1028
(1989).

Fisher filed a habeas corpus petition in the Bedford Circuit Court
on August 25, 1989. On February 6, 1990, Fisher requested leave to
amend his habeas petition and permission to interview the jurors who
served on his jury. On May 7, 1990, the Bedford Circuit Court
entered an Order that granted Fisher leave to file an amended petition,
but denied Fisher permission to interview the jurors from his criminal
trial absent a threshold showing of juror misconduct. On June 7, 1990,
Fisher requested that the Bedford Circuit Court reconsider its Order
of May 7, 1990, and permit him to interview the jurors from his trial.

Fisher filed his amended petition on August 6, 1990. Therein,
Fisher alleged, inter alia, that members of the jury had been exposed
to documents and recordings not admitted into evidence and out-of-
court statements from persons not on the jury (Claim XI). Fisher
argued that, as a result, his rights guaranteed by the Fifth, Sixth,
Eighth, and Fourteenth Amendments to the United States Constitution
were violated. The Commonwealth moved to dismiss Claim XI as
barred by the rule in Slayton v. Parrigan, 205 S.E.2d 680 (Va. 1974)
(holding that claims that could have been raised on direct appeal, but
were not, cannot be raised on state collateral review). On November
3, 1992, more than two years after filing his renewed request to inter-
view the former jurors from his criminal trial, Fisher filed a supple-
mental memorandum requesting a hearing. On November 13, 1992,
the Bedford Circuit Court held a hearing on the matter. After recon-
sidering its prior ruling, the Bedford Circuit Court decided that Fisher,
pursuant to certain limitations, could interview the jurors who served
at his trial. On December 21, 1992, the Bedford Circuit Court issued
a written order to that effect.

On January 21, 1993, the Bedford Circuit Court held a hearing on
the Commonwealth's motion to dismiss the jury interference claim
(Claim XI) contained in Fisher's amended petition as Slayton barred.
On March 15, 1993, the Circuit Court ruled that, with the exception

                    8
of Fisher's ineffective assistance of counsel claims, which would be
resolved at a final hearing on May 26, 1993, all of the claims raised
in the amended petition were barred. Although the March 15 opinion
did not explicitly state the grounds for dismissing Claim XI, the jury
interference claim, the Bedford Circuit Court stated that the dismissed
claims were all dismissed "for [the] reasons stated by the Attorney
General at the January 21 hearing and in the [Commonwealth's]
Motion to Dismiss." (J.A. at 2319.) Thus, the Bedford Circuit Court
dismissed Claim XI pursuant to Slayton.

On May 11, 1993, Fisher filed another motion to amend his habeas
petition. With one exception, the proposed amendments were techni-
cal in nature and dealt with Fisher's ineffective assistance of counsel
claims. The one exception was a new substantive claim alleging juror
misconduct (Claim XXXIV). In particular, Fisher alleged that Bertha
Thomas, a member of the jury, had been improperly influenced to
vote for the death penalty by her husband, who was not a member of
the jury. According to Thomas's sworn affidavit, which was the basis
for (but not actually filed with) the motion to amend, her husband told
her to vote for the death penalty if she "was the lone `hold-out' juror
against a sentence of death."4 (J.A. at 2355.) The Commonwealth
opposed the motion to amend in its entirety "on the ground of timeli-
ness." (J.A. at 2420.) In addition, the Commonwealth objected to
Claim XXXIV "on the grounds that [it was] conclusory and insuffi-
ciently pleaded." (J.A. at 2421.) In particular, the Commonwealth
noted that "[o]nly one juror is identified and no affidavit from her is
proffered." (J.A. at 2421.)

On May 26, 1993, the Bedford Circuit Court held its scheduled
final hearing on Fisher's habeas petition. Although the Bedford Cir-
cuit Court had previously ruled "that the sole issue to be addressed at
the May hearing shall be [Fisher's claims] of ineffective assistance of
counsel," (J.A. at 2319), Fisher raised his motion to add Claim
XXXIV at the outset of the hearing. The Commonwealth renewed its
objection to the motion to amend on the grounds that"the entire
_________________________________________________________________
4 Thomas's husband also signed an affidavit confirming that "I told her
that if she was the only one of them who was against the death penalty
in this case, then I thought she should just go along with the rest of them
and vote for the death penalty." (J.A. at 2409.)

                    9
motion [was] untimely." (J.A. at 2437.) However, because the Com-
monwealth had not been provided with a copy of the Thomas affida-
vit, which was executed on April 19, 1993, until the night before the
hearing, the Commonwealth argued that it was not prepared to
address the merits of Claim XXXIV at that time. Accordingly, the
Commonwealth asked the Bedford Circuit Court either to take the
claim "under advisement" or to deny the claim"in toto because of the
untimeliness alone." (J.A. at 2438.)

After hearing both sides on the motion to amend, the Bedford Cir-
cuit Court reminded the parties that the only issue to be addressed at
the hearing was Fisher's ineffective assistance of counsel claims. The
court then granted Fisher leave to amend his habeas petition "with the
exception of [Claim XXXIV]." (J.A. at 2442.) As for Claim XXXIV,
the Bedford Circuit Court stated that it would "take [it] under advise-
ment." (J.A. at 2442.) The court then turned to the parties' arguments
on Fisher's ineffective assistance of counsel claims.

On the third (and final) day of the hearing, counsel for Fisher once
again raised Claim XXXIV. In particular, counsel sought to admit the
affidavit prepared by Thomas into the record. The Commonwealth
objected to the admission of the affidavit on the ground "that [it] was
filed untimely." (J.A. at 2699.) The Bedford Circuit Court refused to
admit the affidavit, ruling that it (1) represented an effort to impeach
the jury verdict, (2) was not relevant to the issue of ineffective assis-
tance of counsel, (3) was untimely, and (4) was unreliable. Shortly
thereafter, Fisher's counsel requested that any affidavits offered from
former jurors by the Commonwealth also be denied. In response, the
Bedford Circuit Court stated that additional affidavits would "be
marked `denied' because I've denied the whole issue." (Hearing Tran-
script (H.T.) Vol. III at 213.) After twice acknowledging that the
court had, in fact, denied Fisher's motion to add Claim XXXIV, (H.T.
Vol. III at 214 ("[S]ince Your Honor has denied our Motion to
Amend with respect to jurors' conduct . . . ."); H.T. Vol. III at 214-
15 ("[S]ince this issue has been denied by the Court in terms of our
Motion to Amend . . . .")), counsel for Fisher did not raise Claim
XXXIV again during the remainder of the hearing.

In its final order of December 17, 1993, the Bedford Circuit Court
rejected Fisher's ineffective assistance of counsel claims on the mer-

                     10
its. The Order further noted that all of Fisher's other claims for relief
were dismissed for the reasons stated in the court's opinion of March
15, 1993. In accord with the court's ruling on May 26, 1993, the
Order noted that Fisher's motion to amend his petition further "was
granted in part." (J.A. at 2824.) The Order did not explain, however,
why the motion to amend was denied in part. Of particular importance
here, the Order did not state the court's grounds for denying Fisher's
motion to add Claim XXXIV.

On appeal to the Virginia Supreme Court, Fisher raised numerous
assignments of error. In his fourth assignment of error, Fisher argued
that the Bedford Circuit Court erred in dismissing Claim XI, i.e., his
first claim of juror interference, as procedurally barred under Slayton.
In his ninth assignment of error, Fisher argued that the Bedford Cir-
cuit Court erred "in denying his motion to amend the petition to
expand his [allegation] of juror misconduct." (J.A. at 2849.) On July
26, 1994, the Virginia Supreme Court refused the fourth assignment
of error (Claim XI) on the ground that the claim was procedurally
defaulted, and the ninth assignment of error "on the merits." (J.A. at
2886.) The United States Supreme Court again denied Fisher's peti-
tion for a writ of certiorari. See Fisher v. Murray, 115 S. Ct. 745
(1995).

On August 20, 1995, Fisher filed a habeas petition pursuant to 28
U.S.C.A. § 2254 in the United States District Court for the Western
District of Virginia. Among his numerous claims, Fisher combined
the specific allegations of juror interference contained in Claim XI
with the specific allegations contained in Claim XXXIV to create one
claim of extraneous juror interference. Pursuant to 28 U.S.C.A. § 636
(West 1993 & Supp. 1998), the petition was referred to a magistrate
judge. In August of 1997, the magistrate judge issued a 167-page
Report and Recommendation in which he recommended that the dis-
trict court grant Fisher's request for an evidentiary hearing on the
claim of extraneous jury interference and deny federal habeas corpus
relief as to all other claims.5 Both parties filed objections to the
Report and Recommendation.
_________________________________________________________________
5 The magistrate judge first issued a Report and Recommendation on
April 24, 1997. That initial Report and Recommendation based its find-

                    11
On October 31, 1997, the district court rejected the magistrate
judge's recommendation regarding the extraneous jury interference
claim. The district court first noted that the Bedford Circuit Court dis-
missed Claim XI "on the basis of Slayton." (J.A. at 3492.) The district
court then observed that Claim XXXIV "also appear[s] to have been
dismissed pursuant to Slayton." (J.A. at 3492-93.) As a result, the dis-
trict court concluded that the entire jury interference claim was proce-
durally barred. Accordingly, the district court canceled the evidentiary
hearing scheduled for November 17, 1997. On January 23, 1998, the
district court denied Fisher's petition for federal habeas relief on all
other claims.

On appeal, Fisher contends that he is entitled to habeas relief on the
following grounds: (1) extraneous juror interference; (2) his trial
counsel were ineffective for (a) failing to challenge the admissibility
of his taped conversations with a government witness, (b) failing to
develop and present evidence to rebut the aggravating factor of future
dangerousness, (c) failing to develop and present additional mitigat-
ing evidence, (d) opening the door to evidence of his parole eligibility
status, and (e) failing to object when the burden was placed on defen-
dant to prove that he should not be sentenced to death; (3) the cumu-
lative effect of his trial counsel's individual errors rendered their
assistance ineffective; (4) his court-appointed mental health experts
were constitutionally ineffective; and (5) the Virginia Supreme Court
failed to review his sentence for proportionality. We address Fisher's
arguments in turn.

II.

In his federal habeas petition, Fisher argues that extraneous juror
interference tainted the entire jury and denied him a fair and impartial
_________________________________________________________________
ings, in part, on the standards enunciated in the AEDPA. Subsequent to
the magistrate judge's filing of the Report and Recommendation with the
district court, the Supreme Court decided Lindh v. Murphy, 117 S. Ct.
2059 (1997), which held that the new habeas standards of review do not
apply to habeas petitions pending in federal court prior to the effective
date of the AEDPA. See id. at 2067-68. As a result, the district court
remanded the matter to the magistrate judge for review based on pre-
AEDPA law.

                    12
jury in violation of the Sixth Amendment. Although Fisher raised one
claim of juror interference in his federal habeas petition, he raised the
allegations constituting that claim in state court as two separate
claims: Claim XI and Claim XXXIV. Because our review of this
claim turns in no small part on the disposition of each allegation in
state court, we will address the allegations separately.

A.

In Claim XI, Fisher alleged that the trial "court erred in permitting
the jurors to be exposed to inadmissible or unadmitted evidence and
testimony." (J.A. at 2106.) Specifically, Fisher claimed (1) that the
jury heard several tape recordings that were never offered into evi-
dence; (2) that the jury had contact with a prosecution witness, Cap-
tain R.O. Laughlin, who also served as a bailiff during the trial; and
(3) that the jury overheard the examination of a prospective witness,
FBI Agent Robert Canfield, whose testimony was not permitted into
evidence. On state habeas review, however, both the Bedford Circuit
Court and the Supreme Court of Virginia held that Fisher failed to
raise the allegations in Claim XI on direct appeal. As a result, both
courts held that the claim was procedurally defaulted under Slayton
v. Parrigan, 205 S.E.2d 680, 682 (Va. 1974) (holding that claims that
could have been raised on direct appeal, but were not, cannot be
raised on state collateral review).

In his federal habeas petition, Fisher concedes that the allegations
contained in Claim XI were barred pursuant to Slayton. Fisher con-
tends, however, that it is simply not possible to raise a juror interfer-
ence claim in Virginia on direct appeal. As a result, Fisher argues that
the state courts' application of Slayton to his Sixth Amendment claim
was neither adequate nor independent. In the alternative, Fisher con-
tends that the factual basis for Claim XI was not available at the time
of his direct appeal. As a result, Fisher argues that he can demonstrate
cause for, and resulting prejudice from, the default. For the reasons
that follow, we disagree with both contentions.

It is well established that, absent cause and prejudice or a funda-
mental miscarriage of justice to excuse the procedural default, a fed-
eral habeas court may not review a claim when a state court has
declined to consider the claim's merits on the basis of an adequate

                     13
and independent state procedural rule. See Coleman v. Thompson, 501
U.S. 722, 731-32 (1991) (holding that a claim dismissed on a state
procedural rule is procedurally barred on federal habeas review);
Harris v. Reed, 489 U.S. 255, 262 (1989) (same). A rule is adequate
if it is regularly or consistently applied by the state court, see Johnson
v. Mississippi, 486 U.S. 578, 587 (1988), and is independent if it does
not "depend[ ] on a federal constitutional ruling," Ake v. Oklahoma,
470 U.S. 68, 75 (1985). We have repeatedly recognized that "the pro-
cedural default rule set forth in Slayton constitutes an adequate and
independent state law ground for decision." Mu'Min v. Pruett, 125
F.3d 192, 196 (4th Cir.), cert. denied, 118 S. Ct. 438 (1997); see also
Bennett v. Angelone, 92 F.3d 1336, 1343 (4th Cir.), cert. denied, 117
S. Ct. 503 (1996); Spencer v. Murray, 18 F.3d 229, 232 (4th Cir.
1994). Moreover, Virginia has consistently applied Slayton to claims
of juror interference. See Wright v. Angelone , 151 F.3d 151, 157 (4th
Cir. 1998) (noting that the Virginia Supreme Court's dismissal of a
juror intimidation claim pursuant to Slayton was an adequate state law
ground for its decision). After determining that a state court relied on
an adequate and independent state-law ground for decision, we "may
only inquire into whether cause and prejudice exist to excuse [a state
procedural] default, not into whether the state court properly applied
its own law," Barnes v. Thompson, 58 F.3d 971, 974 n.2 (4th Cir.
1995), in applying Slayton.

Therefore, absent cause and prejudice or a fundamental miscarriage
of justice to excuse the procedural default, we may not review Fish-
er's claim of extraneous juror interference because the Virginia
Supreme Court declined to consider the claim's merits upon the basis
of an adequate and independent state procedural rule. See Wainwright
v. Sykes, 433 U.S. 72, 90-91 (1977) (holding that if the petitioner can
show cause for the state procedural default, and prejudice resulting
therefrom, the federal courts can address the issue's merits); Murray
v. Carrier, 477 U.S. 478, 495-96 (1986) (stating that where a peti-
tioner has suffered a fundamental miscarriage of justice a decision on
the merits is appropriate without regard to a procedural default). Here,
Fisher contends that cause and prejudice excuse any procedural
default of his claim.6
_________________________________________________________________
6 Because Fisher does not argue that he can demonstrate a fundamental
miscarriage of justice to excuse the default, we do not consider whether
one exists. See Kornahrens v. Evatt, 66 F.3d 1350, 1361-63 (4th Cir.
1995).

                     14
Cause excuses the failure to raise a claim during a state proceeding
if "the factual or legal basis for [the] claim was not reasonably avail-
able." McCleskey v. Zant, 499 U.S. 467, 494 (1991). Fisher contends
that he had absolutely no opportunity to develop this claim prior to
his direct appeal because he could not have known about the conduct
alleged in Claim XI at that time. We disagree. The allegations raised
in Claim XI could (and should) have been known at the time of Fish-
er's trial. In fact, Fisher's assertion that it was not possible for his trial
counsel to have known prior to his direct appeal whether the tape
recordings played to the jury were ever offered into evidence is sim-
ply incredible. Similarly, Fisher's trial counsel could have learned
prior to the direct appeal whether a prosecution witness was also
working in the courtroom as a bailiff or whether the jury overheard
the examination of a prospective witness. In sum, there was ample
time for Fisher to develop this claim prior to his filing his direct
appeal. As a result, Fisher's failure to raise the claim on direct appeal
acts as an independent bar to federal habeas review.

B.

In Claim XXXIV, Fisher alleged that his Sixth Amendment rights
were violated when a juror was improperly influenced by a non-juror.
Specifically, Fisher alleged that Bertha Thomas, a member of the
jury, had been improperly influenced to vote for the death penalty by
her husband, who was not a member of the jury. According to Thom-
as's sworn affidavit, her husband told her to vote for the death penalty
if she "was the lone `hold-out' juror against a sentence of death." (J.A.
at 2355); cf. Stockton v. Virginia, 852 F.2d 740, 745-46 (4th Cir.
1988) (holding that non-juror's comment that he hoped jurors would
"fry the son-of-a-b----" constituted jury interference). For the reasons
that follow, we conclude that the allegations raised in Claim XXXIV
were dismissed by the Virginia Supreme Court on procedural grounds
and that Fisher has failed to demonstrate cause to excuse the default.
As a result, Fisher is procedurally barred from raising the same alle-
gations before us on federal habeas review.

Both parties agree that Fisher was denied permission to add Claim
XXXIV to his state habeas petition and that the Virginia Supreme
Court affirmed the Bedford Circuit Court's refusal to amend the peti-
tion with respect to Claim XXXIV "on the merits." Thus, whether the

                      15
allegations raised in Claim XXXIV are properly before us on federal
habeas review ultimately turns on whether the Bedford Circuit Court
denied Fisher's motion to add Claim XXXIV on procedural grounds
or on the merits. Fisher, not surprisingly, contends that his motion to
amend was denied on the merits. Specifically, Fisher contends that the
Bedford Circuit Court denied the claim because it believed that Fisher
was attempting to impeach the verdict. The Commonwealth, in con-
trast, argues that Fisher's motion to amend was denied on the proce-
dural ground of timeliness.

Fisher filed his motion to amend his habeas petition on May 11,
1993. Shortly thereafter, the Commonwealth filed an objection to the
motion to amend "on the ground of timeliness." (J.A. at 2420.) Two
weeks later, during the hearing on Fisher's claims of ineffective assis-
tance of counsel, Fisher asked the Bedford Circuit Court to grant his
motion to amend. The Commonwealth renewed its objection to the
motion to amend on the grounds that "the entire motion [was]
untimely." (J.A. at 2437.) Because the Commonwealth had not been
provided with a copy of the Thomas affidavit until the night before
the hearing, however, the Commonwealth also argued that it was not
prepared to address the merits of Claim XXXIV at that time. Accord-
ingly, the Commonwealth asked the Bedford Circuit Court to either
take the claim "under advisement" or deny the claim "in toto because
of the untimeliness alone." (J.A. at 2438.)

After hearing both sides on the motion to amend, the Bedford Cir-
cuit Court granted Fisher leave to amend his habeas petition "with the
exception of [Claim XXXIV]." (J.A. at 2442.) As for Claim XXXIV,
the Bedford Circuit Court stated that it would "take [it] under advise-
ment." (J.A. at 2442.) On the final day of the hearing, counsel for
Fisher once again raised Claim XXXIV. In particular, counsel sought
to admit the affidavit prepared by Thomas into the record. The Com-
monwealth objected to the admission of the affidavit on the ground
"that it was filed untimely." (J.A. at 2699.) The Bedford Circuit Court
refused to admit the affidavit, ruling that it (1) represented an effort
to impeach the jury verdict, (2) was not relevant to the issue of inef-
fective assistance of counsel, (3) was untimely, and (4) was unreli-
able. (J.A. at 2714.) Shortly thereafter, Fisher's counsel requested that
any affidavits offered from former jurors by the Commonwealth also
be denied. In response, the Bedford Circuit Court stated that the

                     16
admission of additional affidavits would be denied"because I've
denied the whole issue." (H.T. Vol. III at 213.) After that exchange,
counsel for Fisher acknowledged, on two separate occasions, that the
court had, in fact, just denied Fisher's motion to add Claim XXXIV.
(H.T. Vol. III at 214 ("[S]ince Your Honor has denied our Motion to
Amend with respect to jurors' conduct . . . ."); H.T. Vol. III at 214-
15 ("[S]ince this issue has been denied by the Court in terms of our
Motion to Amend . . . .")).

In its final Order of December 17, 1993, the Bedford Circuit Court
stated, in accord with its oral ruling at the May hearing, that Fisher's
motion to amend his petition further "was granted in part." (J.A. at
2824.) The final Order did not explain, however, why the motion to
amend was granted in part and denied in part. Specifically, the final
Order did not state the court's grounds for denying Fisher's motion
to add Claim XXXIV. The final Order did, however, dismiss Fisher's
ineffective assistance of counsel claims on the merits. The final Order
also noted that all of Fisher's other claims were dismissed for the rea-
sons stated in the court's opinion of March 15, 1993.

Although the Bedford Circuit Court never explicitly stated the
ground for denying Fisher's motion to amend, the record as a whole
points to a procedural resolution of the claim. See Coleman, 501 U.S.
at 740-44 (looking at the record as a whole to conclude that the state
court's judgment rested on procedural grounds). First, the record indi-
cates that the Commonwealth immediately filed an objection to the
motion to amend on the ground of timeliness. Then, before the Bed-
ford Circuit Court at the May hearing, the Commonwealth repeatedly
objected to the motion to amend on the ground of timeliness. Indeed,
the Commonwealth specifically noted at the hearing that it was not
prepared to address the merits of the claim and that a denial of the
motion to amend at the May hearing would necessarily have to be
based on timeliness. It is clear, therefore, that all of the argued
grounds for dismissal were procedural. See Hunter v. Aispuro, 958
F.2d 955, 958 (9th Cir. 1992) (looking at the grounds argued in favor
of dismissal when interpreting the meaning of a dismissal order).

Second, it is undisputed that the Bedford Circuit Court denied Fish-
er's motion to amend his habeas petition with respect to Claim
XXXIV during the three-day hearing in May. In fact, counsel for

                    17
Fisher twice acknowledged at that very hearing that the court had
denied Fisher's motion to add Claim XXXIV. The only issue decided
on the merits at the May hearing, however, was Fisher's ineffective
assistance of counsel claims. Prior to the hearing, the court told the
parties "that the sole issue to be addressed at the May hearing shall
be [Fisher's claims] of ineffective assistance of counsel." (J.A. at
2319.) At the May hearing, the court entertained arguments on the
motion to amend because, with the exception of Claim XXXIV, all
of the amendments dealt with Fisher's ineffective assistance of coun-
sel claims. Indeed, after the parties started making arguments with
respect to Claim XXXIV, the Bedford Circuit Court stated:

          As we all know, there is one very narrow issue here in this
          case, and I have boiled this case down to a question of inef-
          fective assistance of counsel at the trial stage and at appeal,
          and that's all, and I am going to keep the evidence on that
          issue.

(J.A. at 2440.) It is evident, therefore, that the only issue the Bedford
Circuit Court addressed on the merits at the May hearing was Fisher's
ineffective assistance of counsel claims. By the time of the May hear-
ing, it was simply too late to raise any new claims. Thus, if Fisher's
motion to amend his petition with respect to Claim XXXIV was
denied at the May hearing, which is undisputed, it was not denied on
the merits.

Third, the Bedford Circuit Court never discussed the merits of
Claim XXXIV when it denied the motion to amend in part. Fisher
points, of course, to the court's comment regarding Fisher's effort to
impeach the jury verdict. Fisher mistakenly cites this passage as a rul-
ing on the motion to amend. As the district court correctly observed,
however, "[a] careful reading of the . . . passage . . . reveals that the
judge was not ruling on the motion to amend, but merely refusing to
accept [the Thomas] affidavit[ ] into evidence." (J.A. at 3491 n.3
(emphasis omitted).) This statement, therefore, does not support Fish-
er's argument that the Bedford Circuit Court considered the merits of
Claim XXXIV. In any event, the Bedford Circuit Court also stated
that it would refuse to accept the Thomas affidavit into evidence
because it was "not timely filed." (J.A. at 2714.) Thus, even if the
Bedford Circuit Court's refusal to admit the Thomas affidavit into

                     18
evidence can be construed as the denial of the motion to amend, the
court stated an adequate and independent state procedural ground for
its decision.

Finally, Fisher never discussed the merits of the claim he proposed
to add. In his ninth assignment of error to the Virginia Supreme
Court, Fisher argued that the Bedford Circuit Court erred "in denying
his motion to amend the petition to expand his [allegation] of juror
misconduct." (J.A. at 2849.) Not once in his brief did Fisher assert
that the Bedford Circuit Court erred in denying his motion to amend
on the merits. Rather, Fisher's argument in support of his ninth
assignment of error was addressed strictly to the Bedford Circuit
Court's procedural ruling. Similarly, the Commonwealth's arguments
in response were addressed strictly to the court's procedural ruling:
"the trial court did not err in finding that petitioner's motion was
untimely." (J.A. at 2871.)

In the end, we are left with the firm belief that the Bedford Circuit
Court simply did not rule on the underlying merits of Claim XXXIV.
Rather, we conclude, as the Commonwealth argues and the record
demonstrates, that Claim XXXIV was denied as untimely.7 Thus, the
_________________________________________________________________
7 The district court also concluded that the motion to amend with
respect to Claim XXXIV was denied on procedural grounds. The district
court concluded, however, that the Bedford Circuit Court dismissed
Claim XXXIV pursuant to Slayton. As previously noted, the Bedford
Circuit Court stated in its final Order that, with the exception of Fisher's
ineffective assistance of counsel claims, which were rejected on the mer-
its, all of Fisher's claims for relief were dismissed for the reasons stated
in the court's opinion of March 15, 1993. Because the final Order did not
state the grounds for dismissing Claim XXXIV, the district court con-
cluded that the Bedford Circuit Court intended to dismiss Claim XXXIV
for the same reason it dismissed Claim XI, which, according to its opin-
ion of March 15, 1993, was dismissed pursuant to Slayton. We note,
however, that it is undisputed that the Bedford Circuit Court denied Fish-
er's motion to amend his petition with respect to Claim XXXIV at the
May hearing. Thus, although we regret that the Bedford Circuit Court's
final Order did not state why the motion to amend was denied in part,
it is clear that Claim XXXIV was never added to Fisher's habeas peti-
tion. As a consequence, Claim XXXIV never became one of Fisher's
"claims" that had to be disposed of in the Bedford Circuit Court's final

                    19
Virginia Supreme Court's affirmance of the Bedford Circuit Court's
decision to deny the motion to amend "on the merits," was simply an
affirmance of the Bedford Circuit Court's decision to deny the motion
on procedural grounds. As such, the allegations raised in Claim
XXXIV were dismissed by the Virginia Supreme Court on procedural
grounds and, therefore, Fisher is procedurally barred from raising the
same allegations before us on federal habeas review absent cause and
prejudice or a fundamental miscarriage of justice to excuse the proce-
dural default. See Wainwright v. Sykes, 433 U.S. 72, 90-91 (1977)
(holding that if the petitioner can show cause for the state procedural
default, and prejudice resulting therefrom, the federal courts can
address the issue's merits); and Murray v. Carrier, 477 U.S. 478, 495-
96 (1986) (stating that where a petitioner has suffered a fundamental
miscarriage of justice a decision on the merits is appropriate without
regard to a procedural default).

Fisher contends that cause and prejudice excuse any procedural
default of this claim.8 Cause excuses the failure to raise a claim during
a state proceeding if "the factual or legal basis for [the] claim was not
reasonably available." McCleskey v. Zant, 499 U.S. 467, 494 (1991).
Fisher contends that he could not have developed this claim in a more
timely fashion because the Bedford Circuit Court's May 1990 prohi-
bition against his interviewing the jurors from his criminal trial was
not lifted until December 21, 1992. We disagree. The Bedford Circuit
Court did not prohibit Fisher from interviewing the jurors who served
on his jury. Rather, the court stated that Fisher could interview the
jurors in question after he made the requisite showing of necessity.
Fisher, however, waited over two years before asking the Bedford
Circuit Court for a hearing to show necessity. Then, after receiving
_________________________________________________________________

Order. Accordingly, Claim XXXIV could not have been denied for the
reasons stated in the Bedford Circuit Court's opinion of March 15, 1993,
i.e., pursuant to Slayton. Rather, as stated herein, we conclude that Fish-
er's motion to amend his petition with Claim XXXIV was denied as
untimely.
8 Because Fisher does not argue that he can demonstrate a fundamental
miscarriage of justice to excuse the default, we do not consider whether
he has, in fact, so suffered. See Kornahrens v. Evatt, 66 F.3d 1350, 1361-
63 (4th Cir. 1995).

                    20
permission to interview the jurors from his trial, Fisher waited five
months to file his motion to amend. It is the moving party's obligation
to push the case forward. Fisher simply failed to pursue the allega-
tions contained in Claim XXXIV in a timely manner. As a result,
Fisher cannot demonstrate cause to overcome the procedural bar.

III.

Next, Fisher contends that his trial counsel was ineffective for (1)
failing to challenge the admissibility of his taped conversations with
a government witness, (2) failing to develop and present evidence to
rebut the aggravating factor of future dangerousness, (3) failing to
develop and present mitigating evidence, (4) opening the door to evi-
dence of his parole eligibility status, and (5) failing to object when the
burden was placed on him to prove that he should not be sentenced
to death. The question of whether Fisher's counsel was ineffective is
a mixed question of law and fact that we review de novo. See Griffin
v. Warden, 970 F.2d 1355, 1357 (4th Cir. 1992).

In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme
Court established a two-part test for reviewing claims of ineffective
assistance of counsel. See id. at 690. First, Fisher must demonstrate
that his trial counsel's performance fell below an objective standard
of reasonableness. See id. at 690. This, however, is no simple task. A
court's review of trial counsel's performance is"highly deferential."
Id. at 689. Indeed, courts must afford a strong presumption that coun-
sel's performance was within the wide range of professionally compe-
tent assistance. See id. If Fisher is able to demonstrate that his trial
counsel's performance was objectively unreasonable, he must then
"show that there is a reasonable probability that, but for counsel's
unprofessional errors, the result of the proceeding would have been
different." Id. at 694. As a result, Fisher's trial counsel may be
deemed ineffective only if his "conduct so undermined the proper
functioning of the adversarial process that the trial cannot be relied on
as having produced a just result." Id. at 686.

In Lockhart v. Fretwell, 506 U.S. 364 (1993), the Supreme Court
clarified the meaning of prejudice under Strickland. See id. at 369-70.
Although the Supreme Court in Strickland focused primarily on
whether "the result of the proceeding would have been different,"

                     21
Strickland, 466 U.S. at 694, the Supreme Court in Lockhart clarified
that "an analysis focusing solely on mere outcome determination . . .
is defective," Lockhart, 506 U.S. at 369. Instead, a proper prejudice
analysis must consider "whether the result of the proceeding was fun-
damentally unfair or unreliable." Id. As a result, a court may not "set
aside a conviction or sentence solely because the outcome would have
been different but for counsel's error." Id. at 369-70.

With these principles in mind, we review Fisher's individual claims
of ineffective assistance of counsel.

A.

First, Fisher argues that his trial counsel was ineffective for failing
to challenge the admissibility of six taped conversations Fisher had
with government witness Gerald Steadham. On five occasions
between November 29, 1985, and November 12, 1986, Steadham,
wearing a recording device, met with Fisher in various Charlotte,
North Carolina coffee houses. During these conversations, Fisher
occasionally discussed Wilkey's death. Although two of the six tapes
were recorded after Fisher was indicted and his right to counsel had
attached, all six tapes were played in full at Fisher's trial.

Fisher contends that two of the tapes were obtained in clear viola-
tion of his Sixth Amendment right to counsel, see Massiah v. United
States, 377 U.S. 201, 203-05 (1964), and that all of the tapes con-
tained inadmissible evidence of Fisher's bad character and bad acts,
see Miller v. Commonwealth, 422 S.E.2d 795, 801 (Va. 1992). For
instance, the tapes contained Fisher's threat to kill Steadham if he did
not repay a loan, Fisher's assertions that he had killed two other indi-
viduals, Fisher's derogatory remarks about women, and Fisher's
incessant use of foul language. According to Fisher, counsel's failure
to object to the admission of the tapes, indeed, counsel's insistence
that they be played in full, rendered his assistance constitutionally
ineffective.

As an initial matter, we note that Fisher's trial counsel did, in fact,
object to the admission of the tapes. That objection, however, was
overruled. As a result, the Commonwealth was allowed to play those
portions of the tape in which Fisher discussed Wilkey's death. At no

                     22
point on the tapes, however, did Fisher admit to having Wilkey killed.
Concerned that the jury might miss that crucial point, Fisher's trial
counsel requested that the tapes, already held admissible over objec-
tion, be played in full so that the jury could understand and appreciate
the context in which Fisher discussed Wilkey's death. Under these
circumstances, we cannot say that counsel's insistence that the tapes
be played in full was objectively unreasonable.

Although Fisher's trial counsel objected to the admission of the
tapes, we note that he did not state the grounds for his objection. In
particular, trial counsel did not argue that two of the tapes were inad-
missible under the Sixth Amendment, and that all six tapes were inad-
missible under the Virginia Rules of Evidence. Even assuming,
however, that counsel's failure to state the grounds for its objection
was objectively unreasonable, we conclude, for the reasons that fol-
low, that Fisher was not prejudiced in any way by counsel's actions.

The tapes were but a small part of the prosecution's overwhelming
case against Fisher. The Commonwealth's case was built primarily
upon evidence of Fisher's elaborate efforts to obtain an insurance pol-
icy on Wilkey's life and upon the direct testimony of Mulligan, Stead-
ham, and Betty Angel. Mulligan, for instance, provided the jury with
a first hand account of how Fisher arranged the killing of Wilkey to
look like a hunting accident. Steadham testified that Fisher admitted
to having had Wilkey killed. Angel related Fisher's prediction that
somebody was going to get hurt on the hunting trip. In sum, we can-
not say that, but for counsel's failure to state the grounds for his
objection to the tapes, there is a reasonable probability that the result
of the proceeding would have been different or that the result of the
proceeding was fundamentally unfair or unreliable. As a consequence,
this claim is without merit.

B.

Next, Fisher contends that his trial counsel was ineffective for fail-
ing to develop and present evidence to rebut the aggravating factor of
future dangerousness. In particular, Fisher claims that his trial counsel
was ineffective for failing to present evidence that Fisher did not
commit any of the crimes that he boasted about on the so-called
Fisher-Steadham tapes. For example, on the tapes Fisher brags that he

                     23
was tried for murder in both Illinois and Kansas and acquitted, despite
his guilt. At trial, Fisher's counsel argued that if Fisher's boasts were
in fact true, that the prosecution would have presented some docu-
mentary evidence to that effect. Fisher contends that trial counsel
should have obtained records from Illinois and Kansas demonstrating
that he had never been charged with murder.

Even assuming that trial counsel could have obtained such docu-
mentation, Fisher was not prejudiced. The evidence that Fisher pre-
sented a future danger to society was simply overwhelming. The jury
heard evidence that Fisher had already been convicted of twenty-five
felonies. In addition, the jury heard evidence that Fisher either threat-
ened, offered, or intended to kill (1) Betty Angel and her husband, (2)
the boyfriend of Harold Brown's daughter, (3) the former husband of
Brown's girlfriend in exchange for a share of the insurance proceeds,
(4) an unidentified woman in Mexico in exchange for a share of the
insurance proceeds, (5) Wilkey's girlfriend, Bonnie Jones, in
exchange for a share of the insurance proceeds, (5) Mulligan, and (6)
Steadham. In light of what the district court aptly described as a
"mountain of future dangerousness evidence wholly unrelated to the
murders that Fisher bragged about but apparently never committed,"
we cannot say that there is a reasonable probability that the result of
the proceeding would have been different absent trial counsel's error
or that the result of the proceeding was fundamentally unfair or unre-
liable.

C.

Fisher also asserts that his trial counsel was ineffective for failing
to develop and present certain mitigating evidence. In particular,
Fisher asserts that trial counsel unreasonably (1) failed to research
Fisher's mental illness, (2) failed to investigate Fisher's criminal his-
tory, and (3) failed to contact Fisher's family and certain other wit-
nesses with regard to mitigating evidence. For the reasons that follow,
we conclude that counsel's actions were not constitutionally ineffec-
tive.

1.

First, the district court concluded that evidence of Fisher's mental
illness would have opened the door to evidence even more damaging

                     24
to Fisher. We agree. Introduction of Fisher's mental health records
from juvenile detention halls would have disclosed a criminal history
predating the numerous adult convictions detailed by the prosecution.
See Howard v. Moore, 131 F.3d 399, 421 (4th Cir. 1997) (en banc)
(recognizing the danger of introducing evidence that would expose a
defendant's criminal history), cert. denied, 119 S. Ct. 108 (1998).
Moreover, Dr. Lee and Dr. Gwaltney both cautioned Fisher's trial
counsel against introducing evidence of Fisher's mental health
records as an adult. Specifically, they warned Fisher's trial counsel
that, if asked on cross-examination, they would be unable to rule out
the possibility that Fisher suffered from an antisocial disorder. In
other words, they would have had to testify that Fisher might very
well present a future danger to society. Because the jury was consid-
ering whether Fisher presented a future danger to society, we cannot
say that counsel's strategic decision not to introduce Fisher's medical
records was objectively unreasonable.

2.

Similarly unavailing is Fisher's claim that trial counsel failed to
explain adequately the nature of his prior felonies. In particular,
Fisher argues that trial counsel failed to impress upon the jury that his
twenty-five prior felonies were all nonviolent. Fisher contends that a
proper explanation of his criminal history would have convinced the
jury that he would not commit violent crimes in the future. We dis-
agree. In light of the facts introduced at trial relating to this crime, we
agree with the district court that "it is indeed wishful thinking to argue
that the nonviolent nature of his previous crimes would indicate that
Fisher was not a future danger." (J.A. at 3592.) As a result, Fisher was
not prejudiced by trial counsel's failure to delve further into his crimi-
nal background.

3.

Finally, with respect to Fisher's relatives, we note that Fisher
advised trial counsel not only that he did not want his family to tes-
tify, but that his family could not provide any helpful information,
and would, in fact, offer some very harmful information. We cannot
say, therefore, that trial counsel's strategic decision not to call Fish-
er's family members as witnesses was objectively unreasonable. See

                     25
Strickland, 466 U.S. at 689 (noting presumption that conduct being
challenged was an appropriate and necessary trial strategy under the
circumstances); Bell v. Evatt, 72 F.3d 421, 429 (4th Cir. 1995) (recog-
nizing "that strategies devised after extensively investigating the law
and facts relevant to any and all probable options are virtually unchal-
lengeable").

D.

In addition, Fisher argues that his trial counsel was ineffective for
opening the door to evidence of his parole eligibility status. During
the penalty phase of Fisher's trial, his counsel argued that if the jury
sentenced Fisher to a term of life "he will never see the sun shine
again except through bars." (J.A. at 1736.) Because counsel errone-
ously suggested that Fisher would be ineligible for parole, the state
trial court allowed the prosecution to argue that a life sentence would
not necessarily mean that Fisher would be behind bars for the rest of
his life.

In both his direct appeal and his state habeas appeal, Fisher chal-
lenged the trial court's ruling allowing the prosecution to respond to
his counsel's remarks concerning parole eligibility. At no point, how-
ever, did Fisher contend that his trial counsel was ineffective for
opening the door to the prosecution's response. Thus, Fisher has
never presented this particular ineffective assistance of counsel claim
to the Virginia state courts. The Commonwealth argues that, as a
result, the claim is procedurally defaulted. In the alternative, the Com-
monwealth contends that the claim is without merit. We agree with
the Commonwealth that this claim was procedurally defaulted. As a
result, we decline to address the merits.

"In the interest of giving state courts the first opportunity to con-
sider alleged constitutional errors occurring in a defendant's state trial
and sentencing," a state prisoner must "exhaust" all available state
remedies before he can apply for federal habeas relief. Matthews v.
Evatt, 105 F.3d 907, 910 (4th Cir.), cert. denied, 118 S. Ct. 102
(1997); see also 28 U.S.C.A. § 2254(b) (West Supp. 1998) (barring
the granting of habeas corpus relief "unless it appears that the appli-
cant has exhausted the remedies available in the courts of the State");
Rose v. Lundy, 455 U.S. 509, 518 (1982) ("The exhaustion doctrine

                     26
is principally designed to protect the state courts' role in the enforce-
ment of federal law and prevent disruption of state judicial proceed-
ings."). To exhaust state remedies, a habeas petitioner must present
the substance of his claim to the state's highest court. See Anderson
v. Harless, 459 U.S. 4, 7-8 (1982) (per curiam); Picard v. Connor,
404 U.S. 270, 275-78 (1971); Matthews, 105 F.3d at 911. A proce-
dural default occurs when a habeas petitioner fails to exhaust avail-
able state remedies and "the court to which the petitioner would be
required to present his claims in order to meet the exhaustion require-
ment would now find the claims procedurally barred." Coleman v.
Thompson, 501 U.S. 722, 735 n.1 (1991).

It is undisputed that Fisher failed to present the substance of this
claim to the Virginia Supreme Court. As a result, Fisher failed to sat-
isfy the exhaustion requirement. Moreover, if Fisher presented this
claim to the Virginia Supreme Court for the first time at this juncture,
the claim would be procedurally barred pursuant to Va. Code Ann.
§ 8.01-654(B)(2) (Michie Supp. 1998). Under§ 8.01-654(B)(2), "a
petitioner is barred from raising any claim in a successive petition if
the facts as to that claim were either known or available to petitioner
at the time of his original petition." Hoke v. Netherland, 92 F.3d 1350,
1354 n.1 (4th Cir.) (internal quotation marks omitted), cert. denied,
117 S. Ct. 630 (1996); see also Va. Code Ann. § 8.01-654(B)(2) ("No
writ [of habeas corpus] shall be granted on the basis of any allegation
the facts of which petitioner had knowledge at the time of filing any
previous petition."). Accordingly, we conclude that this claim is pro-
cedurally defaulted. See Gray v. Netherland, 116 S. Ct. 2074, 2080-81
(1996).

We may excuse Fisher's procedural default, however, if he can
demonstrate cause for, and resulting prejudice from, the default or
that he has suffered a fundamental miscarriage of justice. See
Wainwright v. Sykes, 433 U.S. 72, 90-91 (1977) (holding that if the
petitioner can show cause for the state procedural default, and preju-
dice resulting therefrom, the federal courts can address the issue's
merits); Murray v. Carrier, 477 U.S. 478, 495-96 (1986) (stating that
where a petitioner has suffered a fundamental miscarriage of justice
a decision on the merits is appropriate without regard to a procedural
default). Because Fisher has not established either, his claim is not
cognizable in a federal habeas petition. See Coleman, 501 U.S. at 750.

                     27
E.

At the close of the sentencing phase of Fisher's trial, the jury rec-
ommended that Fisher be sentenced to death. As a result, the trial
court conducted a post-trial hearing pursuant to Va. Code Ann.
§ 19.2-264.5 (Michie 1995) (requiring trial judge to determine
whether the jury's recommendation "of death is appropriate and
just"). Fisher contends that his trial counsel was ineffective in asking
the trial court to place the burden on him at this hearing to prove that
he should not be sentenced to death. Assuming that Fisher's trial
counsel was objectively unreasonable in so asking, Fisher was simply
not prejudiced by his counsel's request. Despite Fisher's contentions
to the contrary, the trial court never allowed the burden to be assumed
by Fisher. As the district court noted, "[t]here was no burden shifting
here, and even a cursory reading of the record . . . reveals that fact."
(J.A. at 3597.) Accordingly, this argument is without merit.

IV.

Next, Fisher argues that the cumulative effect of his trial counsel's
individual actions deprived him of a fair trial. We disagree. Having
just determined that none of counsel's actions could be considered
constitutional error, see Lockhart v. Fretwell , 506 U.S. 364, 369 n.2
(1993) ("[U]nder Strickland v. Washington , 466 U.S. 668 (1984), an
error of constitutional magnitude occurs in the Sixth Amendment con-
text only if the defendant demonstrates (1) deficient performance and
(2) prejudice." (emphasis added)), it would be odd, to say the least,
to conclude that those same actions, when considered collectively,
deprived Fisher of a fair trial. Not surprisingly, it has long been the
practice of this Court individually to assess claims under Strickland
v. Washington, 466 U.S. 668 (1984). See, e.g., Hoots v. Allsbrook,
785 F.2d 1214, 1219 (4th Cir. 1986) (considering ineffective assis-
tance claims individually rather than considering their cumulative
impact). In fact, in Arnold v. Evatt, 113 F.3d 1352 (4th Cir. 1997),
cert. denied, 118 S. Ct. 715 (1998), this Court recently rejected a sim-
ilar request to review the alleged errors of a trial court cumulatively
rather than individually. See id. at 1364 ("Based on the findings of
this court concerning the individual claims of error, we reject this
claim.").

                    28
To the extent this Court has not specifically stated that ineffective
assistance of counsel claims, like claims of trial court error, must be
reviewed individually, rather than collectively, we do so now.9 In so
holding, we are in agreement with the majority of our sister circuits
that have considered the issue. For example, in Wainwright v.
Lockhart, 80 F.3d 1226 (8th Cir.), cert. denied, 117 S. Ct. 395 (1996),
the Eighth Circuit expressly held that an attorney's acts or omissions
"that are not unconstitutional individually cannot be added together to
create a constitutional violation." Id. at 1233; see also Jones v. Stotts,
59 F.3d 143, 147 (10th Cir. 1995) (noting that cumulative-error analy-
sis evaluates only effect of matters determined to be error, not cumu-
lative effect of non-errors); United States v. Stewart, 20 F.3d 911,
917-18 (8th Cir. 1994) (same); United States v. Guiterrez, 995 F.2d
169, 173 (9th Cir. 1993) (same). But see Williams v. Washington, 59
F.3d 673, 682 (7th Cir. 1995) (stating that "a petitioner may demon-
strate that the cumulative effect of counsel's individual acts or omis-
sions was [prejudicial]"); Rodriguez v. Hoke, 928 F.2d 534, 538 (2d
Cir. 1991) (noting that a "claim of ineffective assistance of counsel
can turn on the cumulative effect of all of counsel's actions").
Accordingly, the district court did not err in refusing to grant habeas
relief on this claim.

V.

Fisher also contends that his court-appointed mental health experts
were constitutionally ineffective. In Pruett v. Thompson, 996 F.2d
1560, 1573 n.12 (4th Cir. 1993); Poyner v. Murray, 964 F.2d 1404,
1418-19 (4th Cir. 1992), and Waye v. Murray, 884 F.2d 765, 766-67
_________________________________________________________________

9 Fisher relies, in part, on cases considering the cumulative effect of
matters actually determined to be constitutional error. In these cases,
however, the courts in question merely aggregated all of the actual con-
stitutional errors that individually had been found to be harmless, and
therefore not reversible, and analyzed whether their cumulative effect on
the outcome of the trial was such that collectively they could no longer
be determined to be harmless. See, e.g., United States v. Rivera, 900 F.2d
1462, 1471 (10th Cir. 1990). Thus, legitimate cumulative-error analysis
evaluates only the effect of matters actually determined to be constitu-
tional error, not the cumulative effect of all of counsel's actions deemed
deficient.

                     29
(4th Cir. 1989) (per curiam), this Court expressly held that there is no
right under the Constitution to effective assistance of expert witnesses
distinct from the right to effective assistance of counsel.10 Rather, the
rule is that the Due Process Clause requires that the Commonwealth
appoint a competent expert witness to evaluate the defendant's mental
state when it is in serious question and the defendant is indigent. See
Ake v. Oklahoma, 470 U.S. 68, 82-83 (1985). As a result, Fisher's
claim that his court-appointed mental health experts were ineffective
is not cognizable in a federal habeas petition. See Cooper v. Taylor,
103 F.3d 366, 370 (4th Cir. 1996) (en banc) (noting that federal
habeas review is limited to "violations of the United States Constitu-
tion or its laws and treaties"), cert. denied , 118 S. Ct. 83 (1997).

To the extent Fisher claims that his court-appointed mental health
experts failed to discharge their constitutional duty under Ake, we
agree with the district court that Fisher is procedurally barred from
raising the claim before us on federal habeas review. Fisher raised this
issue for the first time in his state habeas petition. As a result, the Vir-
ginia Supreme Court dismissed this claim as procedurally defaulted
pursuant to Slayton v. Parrigan, 205 S.E.2d 680 (Va. 1974) (holding
that claims that could have been raised on direct appeal, but were not,
cannot be raised for the first time on state collateral review).

As noted above, it is well settled that a federal habeas court may
not review a claim when a state court has declined to consider its mer-
its on the basis of an adequate and independent state procedural rule.
See Coleman v. Thompson, 501 U.S. 722, 731-32 (1991) (holding that
a claim dismissed on a state procedural rule is procedurally barred on
federal habeas review); Harris v. Reed, 489 U.S. 255, 262 (1989)
(same). A rule is adequate if it is regularly or consistently applied by
the state court, see Johnson v. Mississippi, 486 U.S. 578, 587 (1988),
and is independent if it does not "depend[ ] on a federal constitutional
ruling," Ake v. Oklahoma, 470 U.S. 68, 75 (1985). We have repeat-
edly recognized that "the procedural default rule set forth in Slayton
constitutes an adequate and independent state law ground for deci-
sion." Mu'Min v. Pruett, 125 F.3d 192, 196 (4th Cir.), cert. denied,
_________________________________________________________________
10 Even if this Court were to conclude that such a right exists under the
Constitution, we would be prohibited by Teague v. Lane, 489 U.S. 288,
311-13 (1989), from applying the rule here.

                     30
118 S. Ct. 438 (1997); see also Bennett v. Angelone, 92 F.3d 1336,
1343 (4th Cir.), cert. denied, 117 S. Ct. 503 (1996); Spencer v.
Murray, 18 F.3d 229, 232 (4th Cir. 1994).

Therefore, absent cause and prejudice or a miscarriage of justice to
excuse the procedural default, we may not review Fisher's claim of
an Ake violation because the Virginia Supreme Court declined to con-
sider its merits upon the basis of an adequate and independent state
procedural rule. See Wainwright v. Sykes, 433 U.S. 72, 90-91 (1977)
(holding that if the petitioner can show cause for the state procedural
default, and prejudice resulting therefrom, the federal courts can
address the issue's merits); Murray v. Carrier , 477 U.S. 478, 495-96
(1986) (stating that where a petitioner has suffered a fundamental
miscarriage of justice a decision on the merits is appropriate without
regard to a procedural default). Here, Fisher contends that cause and
prejudice excuse any procedural default of this claim.

Cause excuses the failure to raise a claim during a state proceeding
if "the factual or legal basis for [the] claim was not reasonably avail-
able." McCleskey v. Zant, 499 U.S. 467, 494 (1991). Fisher contends
that it is simply not possible to raise an Ake claim on direct appeal.11
We disagree. The record reflects that Fisher could have raised this
claim on direct appeal. There was no state law barrier preventing
Fisher from raising an Ake claim on direct appeal. Indeed, the Vir-
ginia Supreme Court has entertained similar arguments on direct
appeal in the past. See, e.g., Pruett v. Commonwealth, 351 S.E.2d 1,
6-7 (Va. 1986) (reviewing on direct appeal claim that mental health
expert's evaluation of defendant was inadequate). Moreover, the
essential facts underlying the claim were known or should have been
known by Fisher's appellate counsel.
_________________________________________________________________
11 Because Fisher contends that it is simply not possible to raise an Ake
claim on direct appeal, he seemingly suggests that the Virginia Supreme
Court erred in applying Slayton to this claim. As noted in part II.A, a fed-
eral habeas court does not review the application of state law. See Barnes
v. Thompson, 58 F.3d 971, 974 n.2 (4th Cir. 1995). Rather, after deter-
mining that a state court relied on an adequate and independent state-law
ground for decision, we "may only inquire into whether cause and preju-
dice exist to excuse [a state procedural] default, not into whether the state
court properly applied its own law." Id.

                    31
VI.

Finally, Fisher argues that the Virginia Supreme Court failed to
review his sentence for proportionality. In particular, Fisher contends
that prior to his trial, no defendant accused of murder for hire in Vir-
ginia had ever been tried for capital murder, much less sentenced to
death. Because Virginia has had numerous cases of murder for hire,
Fisher contends that his sentence is grossly disproportionate.

Although proportionality review is not required by the United
States Constitution, see Pulley v. Harris, 465 U.S. 37, 51-53 (1984),
it was required under Virginia law at the time of Fisher's direct
appeal, see Va. Code Ann. § 17-110.1(C)(2) (Michie 1996) (provid-
ing that the Virginia Supreme Court must determine"[w]hether the
sentence of death is excessive or disproportionate to the penalty
imposed in similar cases, considering both the crime and the defen-
dant"). Fisher's contention -- that the Virginia Supreme Court failed
to review his sentence for proportionality -- reduces, in essence, to
a claim that the Virginia Supreme Court failed to apply its own law
to the facts of his case.

It is well established "that it is not the province of a federal habeas
court to reexamine state-court determinations on state-law questions."
Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). Rather, "basic princi-
ples of federalism permit us to review only those state-court decisions
that implicate federal constitutional rights." Kornahrens v. Evatt, 66
F.3d 1350, 1357 (4th Cir. 1995) (emphasis added); see also Cooper
v. Taylor, 103 F.3d 366, 370 (4th Cir. 1996) (en banc) (stating that
federal habeas review is limited to "violations of the United States
Constitution or its laws and treaties"), cert. denied, 118 S. Ct. 83
(1997). As noted above, proportionality review is required by Vir-
ginia law, not the United States Constitution. Thus, absent specific
evidence that the procedures used by the Virginia Supreme Court in
deciding Fisher's appeal constituted an independent due process vio-
lation, see Evitts v. Lucey, 469 U.S. 387, 393 (1985); cf. Lewis v.
Jeffers, 497 U.S. 764, 780 (1990), we will not entertain Fisher's con-
tention that the Virginia Supreme Court failed to follow Virginia law,
see Buchanan v. Angelone, 103 F.3d 344, 351 (4th Cir. 1996) (refus-
ing to entertain claim that the Virginia Supreme Court's proportional-
ity review was inadequate), aff'd 118 S. Ct. 757 (1998); see also

                    32
Wright v. Angelone, 151 F.3d 151, 157 (4th Cir. 1998) (refusing to
entertain claim that Virginia law divested state circuit court of juris-
diction over several counts); Smith v. Moore, 137 F.3d 808, 822 (4th
Cir. 1998) (refusing to entertain claim that jury instruction misstated
South Carolina law).

VII.

Because Fisher has failed to make out a "substantial showing of the
denial of [a] federal right," Barefoot v. Estelle, 463 U.S. 880, 893
(1983), we deny his application for a certificate of probable cause and
dismiss this appeal.

DISMISSED

                     33